Title: From George Washington to Samuel Huntington, 1 May 1781
From: Washington, George
To: Huntington, Samuel


                        

                            SirHead Quarters New Windsor 1st May 1781
                        
                        I have been honored with your Excellency’s favors of the 20th and 23d ulto.
                        I shall take as early measures as circumstances will admit for having an enquiry into the conduct of Colo.
                            Brodhead and the Deputy Quarter Master at Fort pitt. Mr Fowlers Charges are so very diffuse, that I shall be obliged to
                            call upon him to specify them more particularly, and I apprehend there will then be a necessity of taking Depositions on
                            the spot, according to the mode printed out by resolve of Congress, and bringing the matter to trial with the Army, as it
                            will be impossible to constitute a Court at Fort Pitt to try an Officer of Colo. Brodheads Rank—I shall consult the Judge
                            Advocate upon the occasion, and no time shall be lost in investigating matters properly and bringing the delinquents, if
                            they shall be found so, to justice.
                        I have in consequence of the authority given to me by the Resolve of the 23d ulto revoked the recall of Lt
                            General Burgoyne and directed the Commissary of prisoners to endeavour to effect his exchange.
                        I have been obliged, from the distress to which we were reduced for want of provision, to apply 9,000 dollars
                            of the new emission, of the money sent by the State of Massachusetts for the payment of her Troops, to the use of the
                            Quarter Masters department, to enable him to bring forward Flour from Jersey and salt meat from Connecticut. Before I
                            would consent to this expedient, I was driven to the necessity of consuming every ounce of provision which had been kept
                            as a reserve in the Garrison of West point, and I had strained impress by military force to that length, that I trembled
                            for the consequence of the execution of every Warrant which I granted for the purpose—so much are the people irritated by
                            the frequent calls which have been made upon them in that way—If it be possible to furnish the Quarter Master with but a
                            little money to enable him to pay part for transportation, I most earnestly request it may be done, as I am confident the
                            measures we have hitherto been pursuing, cannot be much longer made use of without imminent danger of bringing the people
                            to an open resistance.
                        The expences incident to the command of West point have become considerable, not only on account of its being
                            much resorted to by strangers of Rank and people upon business who are generally entertained, but because the Commandant
                            is under the necessity of supporting a Table at which several of the officers of the Garrison daily dine—This has
                            heretofore been at his own Charge as no public allowance has been made. Congress will I doubt not think it reasonable that
                            some compensation should be made and direct such an one as they shall think proper. I have the honor to be with the
                            highest Respect and Esteem Your Excellency’s most obt Servt
                        
                            Go: Washington
                        
                    